Case 1:17-cr-00722-VSB Document 123-11 Filed 02/15/19 Page 1 of 3




         Exhibit K
        Case 1:17-cr-00722-VSB Document 123-11 Filed 02/15/19 Page 2 of 3

 DEPARTMENT OF THE TREASURY
 INTERNAL REVENUE SERVICE
 CINCINNATI OH    45999-0023

                                                       Date of this notice:    07-25-2013

                                                       Employer Identification Number:


                                                       Form:   SS-4

                                                       Number of this notice:   CP 575 G
        BRIGHT AUTO LLC
        SAIFULLO SAIPOV SOLE MBR
                                                       For assistance you may call us at:
                                                       1-800-829-4933


                                                       IF YOU WRITE, ATTACH THE
                                                       STUB AT THE END OF THIS NOTICE.




               WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER

     Thank you for applying for an Employer Identification Number (EIN). We assigned you
                 This EIN will identify you, your business accounts, tax returns, and
documents, even if you have no employees. Please keep this notice in your permanent
records.

     When filing tax documents, payments, and related correspondence, it is very important
that you use your EIN and complete name and address exactly as shown above. Any variation
may cause a delay in processing, result in incorrect information in your account, or even
cause you to be assigned more than one EIN. If the information is not correct as shown
above, please make the correction using the attached tear off stub and return it to us.

     A limited liability company (LLC) may file Form 8832, Entity Classification Election,
and elect to be classified as an association taxable as a corporation. If the LLC is
eligible to be treated as a corporation that meets certain tests and it will be electing S
corporation status, it must timely file Form 2553, Election by a Small Business
Corporation. The LLC will be treated as a corporation as of the effective date of the S
corporation election and does not need to file Form 8832.

     To obtain tax forms and publications, including those referenced in this notice,
visit our Web site at www.irs.gov. If you do not have access to the Internet, call
1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.

IMPORTANT REMINDERS:

    *    Keep a copy of this notice in your permanent records. This notice is issued only
         one time and the IRS will not be able to generate a duplicate copy for you. You
         may give a copy of this document to anyone asking for proof of your EIN.

    *    Use this EIN and your name exactly as they appear at the top of this notice on all
         your federal tax forms.

    *    Refer to this EIN on your tax-related correspondence and documents.

     If you have questions about your EIN, you can call us at the phone number or write to
us at the address shown at the top of this notice. If you write, please tear off the stub
at the bottom of this notice and send it along with your letter. If you do not need to
write us, do not complete and return the stub.

     Your name control associated with this EIN is BRIG. You will need to provide this
information, along with your EIN, if you file your returns electronically.

    Thank you for your cooperation.
            Case 1:17-cr-00722-VSB Document 123-11 Filed 02/15/19 Page 3 of 3
     (IRS USE ONLY)    575G                07-25-2013   BRIG   O   9999999999   SS-4




                               Keep this part for your records.          CP 575 G (Rev. 7-2007)

----------------------------------------------------------------------------------------------

       Return this part with any correspondence
       so we may identify your account. Please                                         CP 575 G
       correct any errors in your name or address.
                                                                                9999999999


       Your Telephone Number   Best Time to Call   DATE OF THIS NOTICE: 07-25-2013
       (     )      -                              EMPLOYER IDENTIFICATION NUMBER:
       _____________________   _________________   FORM: SS-4               NOBOD




      INTERNAL REVENUE SERVICE                             BRIGHT AUTO LLC
      CINCINNATI OH    45999-0023                          SAIFULLO SAIPOV SOLE MBR
